Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
	Claims 1-13 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Blum (US 2005/0258574 A1); and Albrectson (US 2008/0306459 A1).  


    PNG
    media_image1.png
    320
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    251
    274
    media_image2.png
    Greyscale
 	As to independent claims 1 and 12, Blum teaches an ostomy appliance (Abstract) comprising: 
 	a waste collection bag 10 comprising a molded wall 16 and a waste inlet (bag/wall portion16 Fig.1-2 annotated above [0003],ll.4;[0028]-[0032]; as molded [0034],ll.8-[0036],ll.3 to form a tubular section Fig.2, where waste inlet is provided as stoma opening on proximal end of the tubular section Fig.2);  	wherein the waste inlet/stoma opening is provided between the top and bottom side of the tubular section 16 Fig.1; 	 a connector (as releasably securable connector [0029],ll.7-16 of second portion 14 of 10 Fig.1,2 [0028]-[0032] configured as coupling member for peristomal wafer Fig.1-2 [0029],ll.4-7) molded ([0034]-[0035]) into the waste collection bag 10 Fig.1,2 annotated [0028],ll.5-8) around the waste inlet (bag opening between 15 Fig.2 annotated [0028],ll.16-18); and 	(as per claim 12) wherein at least one of tubular section 16 of the bag 10 is molded [0028],ll.5-7,9-10 to include a patterned structure formed into a surface of one of the tubular section 16 (mold forming patterned structure as bellows structure [0033],ll.9-11) to configure the waste collection bag 10 to expand in a longitudinal direction when filled (where tubular section 16 of collection bag 10 has resulting bellows pattern capable being collapsed or expanded in axial direction [0028],ll.11-14). 

    PNG
    media_image3.png
    224
    454
    media_image3.png
    Greyscale
 	Blum does not teach that the ostomy appliance further comprises a filter insert provided as connected to the waste collection bag.
 	However, Albertson teaches an ostomy appliance (Abstract) comprising: 
 	a waste collection bag with walls 10 and a filter comprising foam 1 and deodorizing element 7 that is welded within a protective element to a wall 10 of the ostomy bag Fig.4 [0081];[0084];[0072]-[0076]; to provide a vent for gases to be deodorized and exit the bag with the protective element to prevent clogging of the filter from waste [0013];[0024].
 	However, as to independent claims 1 and 12, Blum and Albrectson fail to teach or fairly suggest wherein: 	the collection bag comprises a single continuous molded wall including a curved bottom; and 	a transition between the curved bottom and a top of the waste collection bag is smooth and defines a rounded longitudinal curvature.

 	As further presented on pages 6-7 of the 7/11/22 RCE Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the rim of Blum and Albrectson to provide wherein: the collection bag comprises a single continuous molded wall including a curved bottom; and a transition between the curved bottom and a top of the waste collection bag is smooth and defines a rounded longitudinal curvature.  One of skill would not have been motivated to modify the teachings of Blum and Albrectson to provide the above combination elements and arrangement of a chamfered rim, where Blum and Albrectson fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

No Obviousness Type Double Patenting

 	It is noted that the claims of issued patent US 10,105,254 B2 (issued from parent application 14/437504) fail to teach or fairly suggest the present claims of applicants, where the claims fail to teach or fairly suggest the combination of elements as presented above for the prior art.  Thus, the claims of these patents do not render obvious the present claims under Obviousness-Type Double Patenting.


 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781